United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21836 Giant 5 Funds (Exact name of registrant as specified in charter) 128 South Tejon, Suite 150 Colorado Springs, CO 80903 (Address of principal executive offices) (Zip code) Michael G. Willis The Willis Group 128 South Tejon, Suite 150 Colorado Springs, CO 80903 (Name and address of agent for service) Registrant's telephone number, including area code:(719) 884-7500 Date of fiscal year end:March 31 Date of reporting period: March 31, 2011 ITEM 1.REPORTS TO STOCKHOLDERS. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Giant 5 Funds Investor Shares Annual Report March 31, 2011 Giant 5 Total Investment System (FIVEX) 20+ Underlying Mutual Funds Giant 5 Total Index System (INDEX) 20+ Underlying Index Funds and ETFs Invest in the Essentials Invest for Life™ Investors should carefully read and consider the Funds’ investment objectives, risks, charges and expenses before investing or sending money.This and other important information is contained in the Prospectus, which can be obtained by calling 1-888-5Giant5 (1-888-544-2685) or downloaded on www.Giant5.com. Funds distributed by UMB Distribution Services, LLC. Annual Report Table of Contents March 31, 2011 Letter to Shareholders 2 Growth of a $10,000 Investment 3 Giant 5 Total Investment System Schedule of Portfolio Investments 4 Financial Statements 5 Financial Highlights 7 Giant 5 Total Index System Schedule of Portfolio Investments 8 Financial Statements 9 Financial Highlights 11 Notes to the Financial Statements 12 Report of Independent Registered Public Accounting Firm 17 Supplemental Information 18 Trustees and Officers Information 20 Statement Regarding Availability of Quarterly Portfolio Schedule. (Unaudited) The Giant 5 Funds file complete schedules of portfolio holdings for each Fund with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330; and the Funds make the information on Form N-Q available upon request without charge. Statement Regarding Availability of Proxy Voting Policies and Procedures and Proxy Voting Record. (Unaudited) A description of the policies and procedures the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-800-788-5680 or on the Commission’s website at http://www.sec.gov.A copy of the Funds’ voting record for the most recent 12-month period ended June 30 is also available at the SEC’s website at http://www.sec.gov. May 1, 2011 Dear Shareholders, A new global era has arrived.Wall Street is no longer the center of the financial universe, and the United States and Europe appear to be losing the political and economic dominance they have held over the rest of the world for the past 200 years.We believe the “Rise of the Rest” (those living outside of the United States and Europe), combined with the one global language and economy of the Internet, will be the two most significant factors driving the financial course of the next decade. This new global economy and the rapid advancements in technology are changing the fundamentals of investing.There are roughly seven times as many people living outside of the United States and Europe as compared to those living within.We believe that the growth and consumption behavior of this huge demographic will drive prices sharply higher during this decade, creating a new cycle of inflation and a period of time that will likely become known as the “Decade of Inflation”. If this past decade is any indication, it seems apparent that governments in general cannot control their spending and debt.Instead of being fiscally responsible by spending less than they take in, governments have used their ability to print money to make up the difference.As a result, we believe this debt will ultimately lead to a devaluing of all currencies that are not backed by hard assets such as gold.As these fiat currencies diminish in value, we believe that core commodities will increase in value and become a better global “currency”. Not coincidentally, core commodities represent a large percentage of the average investor’s annual budget.We believe that global consumption patterns, not the size and location of companies, now offer us the keys to unlocking the best asset allocation strategies for managing investment portfolios.Therefore, with the intention of offering a comprehensive investment process for investors who desire to focus on consumption, our portfolios focus on the 5 core themes of Energy, Raw Materials, Capital Markets, Bonds, and Real Estate.We do this by using an independent Fund of Funds structure and utilizing a “best of” approach for both indexes (INDEX) and managers (FIVEX) within these 5 asset classes. Our investment process, Consumption-Based Fundamental Asset Allocation (CFAA), introduces a new generation of asset management methodologies which use fundamental attributes of the Investor, not the investment, as the primary determinant for all asset allocation decisions.Our “Invest Where You Spend” strategy is designed to invest in the areas our Investors spend the majority of their money.By designing the portfolio around consumption and global spending patterns, our goal is to give Investors the capability to meet their future spending needs on the budget items they spend most of their money.This, we believe, is the primary purpose of investing. Since our inception 5 years ago, both of our Funds have outperformed their benchmark, the S&P 500® Index (see performance chart below).In addition, both Funds outperformed their benchmark during the past 1-year, and 2-year periods, underperforming their benchmark slightly during the 3-year period.The primary reason that we outperformed our benchmark during the most recent period was due to an increase in prices among some of the core commodities that we overweight compared to the S&P 500® Index.We overweight these sectors compared to our benchmark because they represent a large portion of Investor’s spending.As a result of over-weighting core commodities when compared to the S&P500 Index, our portfolios usually will underperform during periods where core commodity prices fall over time.Looking forward, we believe the prices of land, oil, metals, food and other raw materials will move higher as consumption increases due to a more efficient global economy and The Rise of the Rest. Thank you for your continued trust as shareholders of Giant 5 Funds.We appreciate our Investors and will continue to strive to place you first in all that we do. Invest in the Essentials.Invest for Life. Michael G. Willis President (Performance as of March 31, 2011) 2-Year 3-Year Average Annual Since 1-Year Average Average Inception 5/1/06 Total Investment System (FIVEX) +19.59% +35.26% +2.55% +4.69% Total Index System (INDEX) +19.43% +35.04% +2.04% +3.29% S&P 500 Index +15.65% +31.61% +2.35% +2.39% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To obtain performance information current to the most recent month-end, please call 1-888-5GIANT5.As set forth in the Funds’ prospectus dated July 29, 2010, total Annual Fund Operating Expenses of the Total Investment System and Total Index System were 2.51% and 2.32%, respectively. The S&P Index is an unmanaged index of stocks, bonds or mutual funds.It is not possible to invest directly in an index. 2 Giant 5 Funds Growth of a $10,000 Investment March 31, 2011 (Unaudited) Past performance is not predictive of future results. The investment return and net asset value per share will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemptions of Fund shares. Giant 5 Total Investment System (FIVEX) Giant 5 Total Index System (INDEX) Past performance does not guarantee future results. The Funds’ performance is compared to the S&P 500® Index which measures the performance of 500 widely held common stocks. The Index is unmanaged and does not reflect the fees and expenses associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in the underlying securities. The above chart assumes a hypothetical initial investment of $10,000 made on May 1, 2006. Total return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. 3 Giant 5 Total Investment System Schedule of Portfolio Investments March 31, 2011 Fair Security Description Shares Value INVESTMENT COMPANIES - 93.2% BlackRock Energy & Resources Portfolio, Class I $ Cohen & Steers Emerging Markets Real Estate Fund, Class I E.I.I. International Property Fund, Class I Fidelity Select Materials Portfolio First Eagle Global Fund, Class I First Eagle Overseas Fund, Class I Franklin Mutual European Fund, Class Z ICON Materials Fund Ivy Global Natural Resources Fund, Class I* JPMorgan Small Cap Equity Fund, Class S Matthews China Fund Matthews India Fund Metzler/Payden European Emerging Markets Fund* Morgan Stanley Institutional Fund, Inc., International Real Estate Portfolio, Class I Morgan Stanley Institutional Fund, Inc., U.S. Real Estate Portfolio, Class I Nuveen Real Estate Securities Fund, Class Y Oppenheimer International Bond Fund, Class Y T. Rowe Price Latin America Fund Van Eck International Investors Gold Fund, Class I Vanguard Energy Fund,Admiral Shares Vanguard Inflation-Protected Securities Fund,Admiral Shares Total Investment Companies (Cost $14,207,354) SHORT-TERM INVESTMENTS - 6.9% Fidelity Institutional Treasury Portfolio, Class I, 0.010%(a) $ Total Short-Term Investments (Cost $1,364,837) Total Investments - 100.1% (Cost $15,572,191) Liabilities in Excess of Other Assets - (0.1)% ) NET ASSETS -100.0% $ Giant 5 Total Investment System Sector Breakdown (Based on Total Investments) (Unaudited) * Non-income producing. (a) Variable rate security; the rate shown represents the rate at March 31, 2011. See Notes to the Financial Statements. 4 Financial Statements Giant 5 Total Investment System STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 Assets: Investment securities at fair value (cost $15,572,191) $ Dividends receivable Receivable for fund shares sold Prepaid expenses Total Assets Liabilities: Payable to Adviser Payable for 12b-1 fees Other payables Total Liabilities Net Assets $ Net assets consist of: Paid-in-capital $ Undistributed net investment income Accumulated undistributed net realized losses ) Net unrealized appreciation on investments Net Assets $ Capital Shares: Investor Shares Outstanding (no par value, unlimited number of shares authorized) Net Asset Value, Offering Price and Redemption Price Per Share $ STATEMENT OF OPERATIONS For the year ended March 31, 2011 Investment Income: Dividends $ Total Investment Income Expenses: Investment advisory fees Fund administration fees Transfer Agency fees 12b-1 fees Blue Sky fees Audit fees Custody fees Insurance Legal fees CCO fees Printing fees Pricing fees Directors fees Miscellaneous fees Total Expenses Net Investment Income Net Realized and Unrealized Gains on Investments: Net realized gains from investment transactions Net realized gain distributions from underlying funds Change in unrealized appreciation on investments Net realized and unrealized gains on investments Change in net assets resulting from operations $ See Notes to the Financial Statements. 5 Financial Statements Giant 5 Total Investment System Year Ended Year Ended March 31, 2011 March 31, 2010 STATEMENTS OF CHANGES IN NET ASSETS Increase in Net Assets from Operations Net investment income $ $ Net realized gains/(losses) from investment transactions ) Net realized gain distributions from underlying funds Change in unrealized appreciation on investments Change in net assets resulting from operations Distributions to Shareholders Net investment income ) — Change in net assets resulting from distributions to shareholders ) — Capital Share Transactions Proceeds from sale of shares Distributions reinvested — Cost of shares redeemed ) ) Change in net assets resulting from capital share transactions ) ) Net increase in net assets Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income at end of year Share Information Shares sold Distributions reinvested — Shares redeemed ) ) Net change resulting from share transactions ) ) See Notes to the Financial Statements. 6 Financial Highlights Giant 5 Total Investment System The table below sets forth financial data for a share outstanding in the Fund Year Ended Year Ended Year Ended Year Ended Period Ended throughout each period presented: March 31, 2011 March 31, 2010 March 31, 2009 March 31, 2008 March 31, 2007(a) Per share data: Net Asset Value - Beginning of Period $ Income/(Loss) from Investment Operations: Net investment income/(loss) — (b) ) Net realized and unrealized gains/(losses) on investments ) (c) Total from investment operations ) Less Distributions Declared to Shareholders: Net investment income ) — — ) ) Net realized gains — — ) ) ) Total distributions ) — ) ) ) Paid-in capital from redemption fees — (d) — (d) — (d) — (b)(d) — (b) Net Asset Value - End of Period $ Total Return(e) % % )% % %(f) Ratios (to average net assets) Supplemental Data: Net assets at end of period (000s) $ Ratio of expenses to average net assets(g) % % % %(h) %(i) Net investment income/(loss) to average net assets(j) — %(k) % )% % %(i) Portfolio turnover % %(f) (a) Fund commenced operations on May 1, 2006. (b) Less than $0.005. (c) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period. It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuation in share transactions in the period. (d) Effective September 14, 2007, the Fund no longer imposed a redemption fee for sales of shares done within 180 days of purchase. (e) Total return in the above table represents the rate of return that the investor would have earned or lost on an investment in the Fund assuming the reinvestment of dividends. (f) Not annualized. (g) This ratio excludes the impact of expenses of the registered investment companies in which the Fund invests. (h) For the period July 1, 2007 through March 31, 2008, the expense ratio of the Fund was capped at 1.35%. There were no reimbursements required to be made by the Adviser for that period. (i) Annualized. (j) Recognition of the net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (k) Less than 0.005%. See Notes to the Financial Statements. 7 Giant 5 Total Index System Schedule of Portfolio Investments March 31, 2011 Fair Security Description Shares Value EXCHANGE TRADED FUNDS - 89.1% Energy Select Sector SPDR Fund $ First Trust ISE Chindia Index Fund Guggenheim China Real Estate ETF iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays TIPS Bond Fund iShares Dow Jones U.S. Basic Materials Sector Index Fund iShares S&P Europe 350 Index Fund iShares S&P Global Energy Sector Index Fund iShares S&P Global Materials Sector Index Fund PowerShares FTSE RAFI U.S. 1000 Portfolio PowerShares FTSE RAFI U.S. 1500 Small-Mid Portfolio PowerShares Golden Dragon Halter USX China Portfolio PowerShares WilderHill Clean Energy Portfolio* Rydex S&P Equal Weight Materials ETF SPDR Barclays Capital International Treasury Bond ETF SPDR Barclays Capital TIPS ETF SPDR DB International Government Inflation-Protected Bond ETF SPDR Dow Jones International Real Estate ETF SPDR Dow Jones REIT ETF SPDR S&P International Materials Sector ETF SPDR S&P Oil & Gas Equipment & Services ETF SPDR S&P Oil & Gas Exploration & Production ETF Vanguard Energy ETF Vanguard Information Technology ETF Vanguard REIT ETF WisdomTree International Energy Sector Fund WisdomTree International MidCap Dividend Fund WisdomTree International Real Estate Fund WisdomTree International SmallCap Dividend Fund Total Exchange Traded Funds (Cost $13,972,342) EXCHANGE TRADED NOTES - 6.2% E-TRACS UBS Bloomberg CMCI Gold ETN* Total Exchange Traded Notes (Cost $1,000,000) SHORT-TERM INVESTMENTS - 1.3% Fidelity Institutional Treasury Portfolio, Class I, 0.010%(a) Total Short-Term Investments (Cost $211,630) Total Investments - 96.6% (Cost $15,183,972) Other Assets in Excess of Liabilities - 3.4% NET ASSETS -100.0% $ Giant 5 Total Index System Sector Breakdown (Based on Total Investments) (Unaudited) * Non-income producing. (a) Variable rate security; the rate shown represents the rate at March 31, 2011. See Notes to the Financial Statements. 8 Financial Statements Giant 5 Total Index System STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 Assets: Investment securities at fair value (cost $15,183,972) $ Dividends receivable 2 Receivable for investments sold Prepaid expenses Total Assets Liabilities: Payable to Adviser Payable for 12b-1 fees Other payables Total Liabilities Net Assets $ Net assets consist of: Paid-in-capital $ Undistributed net investment income Accumulated undistributed net realized losses ) Net unrealized appreciation on investments Net Assets $ Capital Shares: Investor Shares Outstanding (no par value, unlimited number of shares authorized) Net Asset Value, Offering Price and Redemption Price Per Share $ STATEMENT OF OPERATIONS For the year ended March 31, 2011 Investment Income: Dividends $ Total Investment Income Expenses: Investment advisory fees Fund administration fees Transfer Agency fees 12b-1 fees Blue Sky fees Audit fees Custody fees Insurance Legal fees CCO fees Printing fees Pricing fees Directors fees Miscellaneous fees Total Expenses Net Investment Income Net Realized and Unrealized Gains on Investments: Net realized gains from investment transactions Change in unrealized appreciation on investments Net realized and unrealized gains on investments Change in net assets resulting from operations $ See Notes to the Financial Statements. 9 Financial Statements Giant 5 Total Index System Year Ended Year Ended March 31, 2011 March 31, 2010 STATEMENTS OF CHANGES IN NET ASSETS Increase in Net Assets from Operations Net investment income $ $ Net realized gains/(losses) from investment transactions ) Net realized gain distributions from underlying funds — 58 Change in unrealized appreciation on investments Change in net assets resulting from operations Distributions to Shareholders Net investment income ) ) Change in net assets resulting from distributions to shareholders ) ) Capital Share Transactions Proceeds from sale of shares Distributions reinvested Cost of shares redeemed ) ) Change in net assets resulting from capital share transactions ) ) Net increase in net assets Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income at end of year Share Information Shares sold Distributions reinvested Shares redeemed ) ) Net change resulting from share transactions ) ) See Notes to the Financial Statements. 10 Financial Highlights Giant 5 Total Index System The table below sets forth financial data for a share outstanding in the Fund Year Ended Year Ended Year Ended Year Ended Period Ended throughout each period presented: March 31, 2011 March 31, 2010 March 31, 2009 March 31, 2008 March 31, 2007(a) Per share data: Net Asset Value - Beginning of Period $ Income/(Loss) from Investment Operations: Net investment income Net realized and unrealized gains/(losses) on investments )(b) (b) Total from investment operations ) Less Distributions Declared to Shareholders: Net investment income ) Net realized gains — — ) ) — (c) Return of capital — ) Total distributions ) Paid-in capital from redemption fees — (d) — (d) — (d) — (c)(d) — (c) Net Asset Value - End of Period $ Total Return(e) % % )% % %(f) Ratios (to average net assets) Supplemental Data: Net assets at end of period (000s) $ Ratio of expenses to average net assets(g) % % % %(h) %(i) Net investment income to average net assets(j) % %(i) Portfolio turnover % %(j) (a) Fund commenced operations on May 1, 2006. (b) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period. It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuation in share transactions in the period. (c) Less than $0.005. (d) Effective September 14, 2007, the Fund no longer imposed a redemption fee for sales of shares done within 180 days of purchase. (e) Total return in the above table represents the rate of return that the investor would have earned or lost on an investment in the Fund assuming the reinvestment of dividends. (f) Not annualized. (g) This ratio excludes the impact of expenses of the registered investment companies and exchange traded funds in which the Fund invests. (h) For the period July 1, 2007 through March 31, 2008, the expense ratio of the Fund was capped at 1.35%. There were no reimbursements required to be made by the Adviser for that period. (i) Annualized. (j) Recognition of the net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies and exchange traded funds in which the Fund invests. See Notes to the Financial Statements. 11 Giant 5 Funds Notes to the Financial Statements March 31, 2011 1. Organization Giant 5 Funds (the “Trust”) was organized as a trust under the laws of the State of Delaware on November 9, 2005.The Trust is an open-end investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Trust is authorized to issue an unlimited number of shares, which are units of beneficial interest with no par value.The Trust currently offers shares of two series, each of which has different and distinct strategies and policies:the Giant 5 Total Investment System and the Giant 5 Total Index System (individually a “Fund,” collectively the “Funds”).Each of the Funds commenced operations on May 1, 2006. The investment objective for each Fund is to seek total return.To pursue its investment objective, the Giant 5 Total Investment System will make investments primarily in other mutual funds that are not affiliated with the Fund.To pursue its investment objective, the Giant 5 Total Index System will primarily invest in unaffiliated index funds and exchange traded funds. Each Fund is non-diversified, as that term is defined in the 1940 Act, and each Fund is a “fund of funds,” which means that generally each Fund invests in other mutual funds and exchange traded funds.The Trust has established two classes of shares: Investor Shares and Institutional Shares.While the Institutional Shares became effective during the year ended March 31, 2009, only Investor Shares have been offered and issued to date. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Trust in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Security Valuation: The value of assets in a Fund’s portfolio is determined on the basis of their fair value, or where market quotations are not readily available or are deemed unreliable due to a significant event or otherwise, determined in good faith in accordance with the procedures established by, and under the general supervision of, the Funds’ Board of Trustees (the “Board”).The Funds may invest in securities that are primarily listed on foreign exchanges that trade on weekends or other days when the Funds do not price their shares.The value of portfolio securities held by the Funds may change on days when shareholders will not be able to purchase or redeem shares. Generally, each of the mutual funds will be registered investment companies, therefore their net asset value per share (“NAV“) will be calculated as set forth in their prospectuses.As noted above, each Fund is a fund of funds, primarily invested in mutual funds and exchange traded funds that have their own internal fair pricing and valuation procedures.Due to this structure, the mutual funds’ policies will be used in the daily calculation of their NAV, which will, in turn, be used in calculating the Funds’ NAV.If for any reason, a mutual fund held by the Funds’ does not provide its NAV to the Fund in a timely fashion for the Funds’ NAV calculation, for valuation purposes, the last available NAV for the mutual fund will be adjusted by the percentage a predetermined benchmark rose or declined on that particular trading day. Investments in securities traded on a national securities exchange, including exchange traded funds and exchange traded notes, are valued at the last reported sale price on the exchange on which they are primarily traded. Securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are generally valued at the last quoted bid price. Money market instruments and other debt securities with remaining maturity of less than 60 days are valued at amortized cost, which approximates fair value. A Fund will fair value price its securities when market quotations are not readily available.Generally, this would include securities for which trading has been halted, securities whose value has been materially affected by the occurrence of a significant event (as defined below), securities whose price has become stale (i.e., the market price has remained unchanged for five business days), and other securities where a market price is not available from either a national pricing service or Continued 12 Giant 5 Funds Notes to the Financial Statements March 31 2011 a broker.In addition, the Pricing Committee will review exception priced securities (i.e., securities for which the fair value is provided by a quote from a single broker rather than a national pricing service) on a quarterly basis.In these situations, the Pricing Committee will employ certain Board-approved methodologies to determine a fair value for the securities.Fair valuations will be reviewed by the Board of Trustees on a quarterly basis.Fair value pricing should result in a more accurate determination of a Fund’s net asset value price, which should eliminate the potential for stale pricing arbitrage opportunities in a Fund.However, fair value pricing involves the risk that the values used by a Fund to price its investments may be different from those used by other investment companies and investors to price the same investments. A “significant event” is one that occurred prior to a Fund’s valuation time, is not reflected in the most recent market price of a security, and materially affects the value of a security.Generally, such “significant events” relate to developments in foreign securities that occur after the close of trading in their respective markets.The Funds’ accounting agent may obtain fair value prices of foreign securities through utilization of a Fair Value Pricing Service previously approved by the Board where a movement in the U.S. equities market is sufficiently large to constitute a trigger established by the Pricing Committee. U.S. GAAP establishes a hierarchy that prioritizes the various inputs used in determining the value of a Fund’s investments. The three broad levels of the hierarchy are described below: • Level 1 – quoted prices for active markets for identical securities. • Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 – significant unobservable inputs, including the Funds’ own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments as of March 31, 2011. Giant 5 Total Investment System Level 2 – Level 3 – Level 1 – Other Significant Significant Quoted Prices Observable Inputs Unobservable Inputs Total Investment Companies $ $
